DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1,3-9 and 11-17 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Maruhashi (U.S Pub # 20080228759).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimasa (U.S Pub # 20180349475) in view of Rossides (U.S Pub # 20050266387) and in further view of Maruhashi (U.S Pub # 20080228759).
With regards to claim 1, Yukimasa discloses a method of providing at least one recommended item with respect to a first question of a questioner, the method comprising: 
receiving the first question from a terminal of the questioner ([0025] acquiring, from a questioner terminal, question information indicating a question issued by a questioner); 
determining a first question and answer set, corresponding to the first question, based on similarity between the first question and a question in the first question and answer set ([0025] acquire from an answerer database, a plurality of pieces of answer information based on the question. [0138] The data generated based on the answer information may be configured such that a keyword of a question and a keyword of an answer are related to each in each piece of data) ([0026] answer candidates are screened depending on a question area. [0033] content of the question indicating by the question information is acquired from a terminal from which answer area information matching the question area information is acquired); 
determining, as a second question and answer set, a question and answer set belonging to a directory corresponding to the first question ([0032] a plurality of pieces of answer area information indicating an answer area about which the question asks from a plurality of terminals satisfying a particular condition. The second question and 
determining at least one recommended answerer corresponding to the first question, based on expertise ([0025] selecting, based on the plurality of pieces of answer area information and the question area information, one or more answerer terminals from a plurality of terminals respectively related to the plurality of answerer candidates); and 
providing, to the terminal of the questioner at least one recommended answerer ([0100] questioner terminal may selectively display, depending on an operation performed by a user, a first chat-format image generated based on the question information and first answer information or a second chat-format image generated based on the question information and second answer information), 
wherein the first question and answer set and the second question and answer set each comprise at least one question and at least one answer (Fig. 5b [0100, 0101] first question information and first answer information, second question information and second answer information).
Yukimasa does not disclose however Rossides discloses:
a most recent question and answer set ([2838] most recently entered answer to a question).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa by the database system of Rossides to store the most recent answer to a question.

	Maruhashi discloses:
	determining a first question and answer set, previously stored in a database ([0069] posting information database including a question and answer table);
	providing, to the terminal of the questioner, the first question and answer set and at least one of the second question and answer set, and the at least one recommended answerer ([0074] the electronic bulletin board control section 11 posts the posting information (i.e., the contents of question 2 and the contents of answers to question 2) acquired from the posting information database 16 in an individual view 20. [0131] answer history including the latest answer corresponding to the question). 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa and Rossides by the posting system of Maruhashi to provide stored question and answer sets to a questioner.
	One of ordinary skill in the art would have been motivated to make this modification in order to respond to a first question of the first user based on a second question that is similar to the first question (Maruhashi [0003]).
	Claim 17 corresponds to claim 1 and is rejected accordingly.
	With regards to claim 9, Yukimasa discloses a method of providing at least one recommended item with respect to a first answer of an answerer, the method comprising: 

receiving the first answer corresponding to the first question from the terminal of the answerer; determining a third question and answer set, corresponding to the first question, based on similarity between the first question and a question in the first question and answer set ([0025] acquiring, from at least one of the one or more answerer terminals, at least one piece of answer information indicating at least one answer given to the question by at least one answerer. [0033] content of the question indicating by the question information is acquired from a terminal from which answer area information matching the question area information is acquired); 
determining, as a fourth question and answer set, a question and answer belonging to a directory corresponding to the first question ([0032] a plurality of pieces of answer area information indicating an answer area about which the question asks from a plurality of terminals satisfying a particular condition. The second question and answer set between one of the plurality of answers matching the question area information); and 
providing, to the terminal of the answerer, at least one of the third question and answer set and the fourth question and answer set ([0101] acquire first and second question information).
Yukimasa does not disclose however Rossides discloses:
a most recent question and answer set ([2838] most recently entered answer to a question);

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa by the database system of Rossides to store the most recent answer to a question.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle a wide variety of questions and answers (Rossides [0007]).
	Maruhashi discloses:
	determining a third question and answer set, previously stored in a database ([0069] posting information database including a question and answer table);
	providing, to the terminal of the answerer, at least one of the third question and answer set and the fourth question and answer set ([0114] guiding an information holder to a prescribed question. Fig. 13 shows an individual view with the prescribed question and answer sets). 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa and Rossides by the posting system of Maruhashi to provide stored question and answer sets to an answerer.
.
Claims 3-6, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimasa (U.S Pub # 20180349475) in view of Rossides (U.S Pub # 20050266387) and in further view of Maruhashi (U.S Pub # 20080228759) and Ventilla (U.S Pub # 20110106746).
With regards to claim 3, Yukimasa does not explicitly disclose however Ventilla discloses:
matching the first question to a first directory that is at least one directory from among a plurality of directories, wherein, in the plurality of directories, a plurality of questions are classified according to several factors based on similarity between the plurality of questions ([0072-0073] classify a question into one of a plurality of classifications/taxonomies).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa, Rossides and Maruhashi by the knowledge base system of Ventilla to classify questions into one of a multitude of directories.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a question analyzer to execute one or more probabilistic classifiers on a question (Ventilla [0055]).
With regards to claim 4, Yukimasa further discloses:

Yukimasa does not appear to explicitly disclose however Rossides discloses:
a question and answer set to which a latest answer is added ([2838] most recently entered answer to a question).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa by the database system of Rossides to store the most recent answer to a question.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle a wide variety of questions and answers (Rossides [0007]).
With regards to claim 5, Yukimasa further discloses:
wherein the first question is matched to the first directory based on content of the first question ([0032] acquiring question area information indicating a question area about which the question asks and question information indicating a content of the question from one terminal satisfying the particular condition).
With regards to claim 6, Yukimasa does not disclose however Ventilla discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa, Rossides and Maruhasi by the knowledge base system of Ventilla to classify questions into one of a multitude of directories.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a question analyzer to execute one or more probabilistic classifiers on a question (Ventilla [0055]).
	With regards to claim 11, Yukimasa does not disclose however Ventilla discloses:
matching the first question to a first directory that is at least one directory from among a plurality of directories, wherein, in the plurality of directories, a plurality of questions are classified according to several factors based on similarity between the plurality of questions ([0072-0073] classify a question into one of a plurality of classifications/taxonomies).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system 
	One of ordinary skill in the art would have been motivated to make this modification in order to use a question analyzer to execute one or more probabilistic classifiers on a question (Ventilla [0055]).
	With regards to claim 12, Yukimasa further discloses:
wherein the determining of the fourth question and answer set comprises determining, a question and answer set that was generated from among at least one question and answer set belonging to the first directory ([0032] a plurality of pieces of answer area information indicating an answer area about which the question asks from a plurality of terminals satisfying a particular condition. The second question and answer set between one of the plurality of answers matching the question area information).
Yukimasa does not disclose however Rossides discloses:
a question and answer set that was recently generated ([2838] most recently entered answer to a question).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa by the database system of Rossides to store the most recent answer to a question.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle a wide variety of questions and answers (Rossides [0007]).
	With regards to claim 13, Yukimasa further discloses:

With regards to claim 14, Yukimasa does not appear to disclose however Ventilla discloses:
further providing the first directory to the terminal of the questioner ([0039] Search result 168 is a previously submitted answer to a question that was deemed related to the topics of the search query 162. In some implementations, an explanation 172 is included in the answer 168 as to why the answer was deemed relevant to the search query 162. In this example, the explanation includes the original question with relevant topics highlighted: "hotel" 168c, "San Francisco" 168d, and "pets" 168e).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa, Rossides and Maruhashi by the knowledge base system of Ventilla to classify questions into one of a multitude of directories.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a question analyzer to execute one or more probabilistic classifiers on a question (Ventilla [0055]).
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimasa (U.S Pub # 20180349475) in view of Rossides (U.S Pub # 20050266387) and in further view of Maruhashi (U.S Pub # 20080228759) and An (U.S Pub # 20070190516).

further receiving selection information of the questioner with respect to the at least one recommended answerer, from the terminal of the questioner after the providing of the at least one recommended answerer ([0053] additional user selection function may correspond to a function of selecting a user to additionally transmit the question data via any one of 1) a direct search field, 2) a recommended user selection field).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa, Rossides and Maruhasi by the networking system of An to receive a selection from the questioner.
	One of ordinary skill in the art would have been motivated to make this modification in order to relay a one-to-one question and answer which is performed in a network via a one-to-one question and answer relay system (An [0012]).
With regards to claim 8, Yukimasa further discloses:
receiving an answer of the selected recommended answerer to the first question from the terminal of the at least one recommended answerer ([0025] acquiring, from at least one of the one or more answerer terminals, at least one piece of answer information indicating at least one answer given to the question by at least one answerer); and 
providing the answer of the selected recommended answerer to the terminal of the questioner ([0025] transmitting the at least one piece of answer information to the questioner terminal).

providing the first question to a terminal of a recommended answerer selected by the questioner from among the at least one recommended answerer ([0053] additional user selection function may correspond to a function of selecting a user to additionally transmit the question data via any one of 1) a direct search field, 2) a recommended user selection field).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa, Rossides and Maruhasi by the networking system of An to receive a selection from the questioner.
	One of ordinary skill in the art would have been motivated to make this modification in order to relay a one-to-one question and answer which is performed in a network via a one-to-one question and answer relay system (An [0012]).
	With regards to claim 15, Yukimasa does not disclose however An discloses:
determining at least one recommended questioner corresponding to the first question, providing the recommended questioner to the terminal of the answerer, and receiving selection information of the answerer with respect to the recommended questioner, from the terminal of the answerer after the providing the recommended questioner ([0053] additional user selection function may correspond to a function of selecting a user to additionally transmit the question data via any one of 1) a direct search field, 2) a recommended user selection field).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system 
	One of ordinary skill in the art would have been motivated to make this modification in order to relay a one-to-one question and answer which is performed in a network via a one-to-one question and answer relay system (An [0012]).
With regards to claim 16, Yukimasa does not disclose however An discloses:
after the receiving of the selection information: providing at least one question of the recommended questioner selected by the answerer to the terminal of the answerer ([0053] additional user selection function may correspond to a function of selecting a user to additionally transmit the question data via any one of 1) a direct search field, 2) a recommended user selection field).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the question answering system of Yukimasa, Rossides and Maruhashi by the networking system of An to receive a selection from the questioner.
	One of ordinary skill in the art would have been motivated to make this modification in order to relay a one-to-one question and answer which is performed in a network via a one-to-one question and answer relay system (An [0012]).
Conclusion
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166